Citation Nr: 0004149	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-12 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an increased rating for residuals of traumatic 
amputation of the right little finger.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in September 1999, 
when it was remanded.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

The statement of the case provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected residuals of traumatic amputation 
of the right little finger are manifested by amputation of 
the little finger at the mid portion of the proximal phalanx, 
without metacarpal resection.  There is no metacarpal 
resection, symptomatic scars or other symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of traumatic amputation of the right little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 5156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Amputation of the little finger of either hand will be rated 
as 10 percent disabling if done at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent rating will be assigned where there 
is metacarpal resection with more than one half of the bone 
lost.  38 C.F.R. § 4.71a, Code 5156 (1999).  It should be 
noted that the metacarpal is a bone in the palm of the hand 
it is not one of the phalanges or finger bones.  See 
38 C.F.R. § 4.71a, Plate III (1999).  

The veteran's claim for an increased rating is supported by 
one piece of evidence.  In July 1997, the veteran submitted a 
claim for an increased evaluation of his disability.  He also 
submitted an outpatient treatment record, which appears to be 
from a VA facility.  That record states that "[the veteran] 
has a metacarpal resection with more than one-half the bone 
lost."  The RO failed to ask the physician if she signed 
this outpatient record.  The Board has considered, returning 
the case to the RO to determine this; however, there is no 
point in further delay, because even if the doctor did sign 
the outpatient treatment record, the vast preponderance of 
evidence demonstrates that the veteran, in fact, does not 
have a metacarpal resection.  

The other evidence of record is against an increased rating.  
In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  A 10 percent evaluation was assigned in a 
May 1954 rating action.  

A review of the record shows that the veteran sustained a 
shell fragment wound to his fifth right finger in September 
1951, during his participation in the Korean Conflict.  His 
finger was partially amputated at that time.  Further 
debridement was subsequently carried out.  It is also noted 
in his service medical records that his finger had been 
amputated at the mid-portion of the proximal phalanx, and his 
condition was considered to be healed.  X-ray studies 
revealed an amputation at the proximal one-third of the 
proximal phalanx of the little finger.  This would be 
consistent with the current 10 percent rating and the absence 
of the metacarpal involvement required for a higher rating.  

The veteran has not claimed and there is no record of any 
further surgery on the hand.  

VA examination in June 1977 disclosed amputation of the 
distal, middle, and distal 1/2 of the proximal phalanx of the 
fifth finger.  The scar of the stump was very well healed 
with no retraction or deformity.  The 5th metacarpophalangeal 
joint was normal.  There was no pain, deformity or limitation 
of motion.  The metacarpophalangeal joint is the joint 
between the metacarpal bone of the hand and the stump of the 
proximal phalanx.  Neither the proximal phalanx stump, nor 
the metacarpophalangeal joint would be present if the 
amputation had to go further down and require metacarpal 
resection.  The presence of the stump and joint is evidence 
that there was no metacarpal resection.  

The report of the July 1993 VA examination shows that the 
veteran lost the small finger of the right hand.  There was 
no report of injury to the metacarpal in the hand itself.   
An October 1995 Board decision denied the veteran's claim 
that an evaluation greater than 10 percent was warranted for 
a right little finger disability.  

The veteran submitted a photocopy of his hand showing the 
absence of distal and middle parts of the right little finger 
with only a stump of the proximal portion remaining.  The 
photocopy does not reflect any damage to the hand below the 
fingers.  That is, the photocopy does not reflect any damage 
to the metacarpal.  

The veteran was examined in October 1999, specifically to 
determine the extent of his amputation.  Examination showed 
the amputation to have been at the proximal phalanx of the 
fifth finger in the mid portion of that phalanx.  The doctor 
specified that there was no metacarpal amputation.  

While the veteran is competent to report that a service-
connected disability has become worse and warrants a higher 
rating, it is clear that the veteran is confusing the finger 
and the metacarpal.  The evidence from the trained medical 
professionals is more probative than the assertion of a lay 
witness, such as the veteran.  Here, although one doctor made 
a brief note that the metacarpal was involved, several 
doctors have repeatedly and consistently described the 
amputation as being in the proximal phalanx, which is the 
finger bone just above the metacarpal.  The recent 
examination to specifically consider if the metacarpal was 
involved determined that it was not.  Thus, the preponderance 
of the evidence is against the claim and there is no doubt 
which could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The veteran does not have the 
metacarpal involvement required for a higher rating.  
38 C.F.R. § 4.7 (1999).  

The Board has considered the possibility of assigning a 
higher rating under other rating codes.  There is no evidence 
of scar symptoms which would warrant an additional rating.  
38 C.F.R. § 4.118 (1999).  The veteran has not asserted and 
the Board's review of the record does not disclose any other 
basis for a higher rating.    




ORDER

An increased rating for residuals of traumatic amputation of 
the right little finger is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

